2019 IL App (2d) 181014
                                  No. 2-18-1014
                            Opinion filed April 18, 2019
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re NATALIA O. and ELENA V., Minors             ) Appeal from the Circuit Court
                                                  ) of Winnebago County.
                                                  )
                                                  ) Nos. 17-JA-262
                                                  )      17-JA-263
                                                  )
(The People of the State of Illinois, Petitioner- ) Honorable
Appellee, v. Anita B., Respondent-                ) Francis M. Martinez,
Appellant).                                       ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Presiding Justice Birkett and Justice Hutchinson concurred in the judgment and opinion.

                                            OPINION

¶1     Elena V., the daughter of the respondent, Anita B., reported in October 2016 that Anita’s

partner, Carlos O., had touched her breasts and genitals. However, in July 2017 Elena told Anita

that she had lied earlier and that Carlos had not touched her, and she gave testimony to this effect

at the trial of the abuse and neglect petitions filed by the State. The trial court found that the

State had proved allegations of abuse or neglect as to two of Anita’s three daughters. Anita

appeals, asserting that these findings were against the manifest weight of the evidence and that

the trial court abused its discretion in admitting certain evidence. We affirm.

¶2                                     I. BACKGROUND
2019 IL App (2d) 181014


¶3        We summarize here the evidence presented at the three-day trial, which included not

only testimony by witnesses but also statements contained in various documentary exhibits,

including the packet (indicated packet) documenting the investigation conducted by the

Department of Children and Family Services (Department), the recording of the “Victim-

Sensitive Interview” (VSI) of Elena conducted by a forensic interviewer at the Carrie Lynn

Center, the records from the medical examination of Elena (MERIT records), notes from Elena’s

sessions with her counselor, and the caseworker’s reports to the court.

¶4        Anita is the mother of three girls: Ireanna B., born December 10, 2000; Elena, born

August 3, 2007; and Natalia, born June 28, 2013. Carlos, the father of Natalia, lived with Anita

and the girls beginning a few years before Natalia was born.          At some point, Elena was

diagnosed with a hearing impairment, and she had an individualized educational plan (IEP) at

school.

¶5        On October 3, 2016, one of Elena’s friends approached a cafeteria worker at their

elementary school and said that a friend wanted to tell an adult about something. Elena, who

was nine years old, then told the cafeteria worker that Carlos had touched her private parts. The

cafeteria worker reported the allegations and the Department was contacted. The Department

opened an investigation, going to the home the next day and speaking with Anita, who agreed to

a voluntary safety plan that involved Carlos moving out of the home and not having any contact

with the girls. (Eventually, Carlos was permitted supervised visits with Natalia.)

¶6        According to the notes in the indicated packet, on October 4, 2016, Elena told the

investigator that Carlos twice touched her “on her private parts where the bathing suit covers

over clothing” and that “it was over her pants and shirt.” Elena said that the contact happened in

the living room when she was watching television or in the kitchen when her mother was not



                                               -2-
2019 IL App (2d) 181014


around. She thought the last time it happened was the previous Sunday, and also maybe on a

Friday. The cafeteria worker was interviewed that same day and said that Elena had reported

that her “stepfather” had touched her “outside of her clothes.” The cafeteria worker said that she

had not met Elena before the day of the disclosure but that Elena had begun sticking close to her

teachers recently.

¶7     On October 19, 2016, the VSI was conducted and Elena said that Carlos had been

touching her. One day when she came home from school and went to the kitchen to get a drink,

Carlos was there and asked her for a hug. He hugged her and then began touching her chest and

her private parts. (Elena pointed to show where he touched her.) She was wearing a tank top

and he went under her shirt. He also put his hand in her underwear and touched her “butt.” He

started putting his hands inside and it hurt. She told him to stop but he did not. He touched her

again on a Sunday. She had gotten out of the shower and gone to her bedroom to put her

pajamas on. Her mother and Ireanna had gone to a store. Carlos went to put Natalia to sleep and

then came into Elena’s room and started touching her breasts and her vagina. He tried to kiss her

on the breast and she put her hands there to cover herself. He also tried to put his finger inside

her and tried to hurt her. On an anatomical drawing, Elena circled the genitals. When reminded

that she had mentioned her “butt,” Elena also circled the buttocks area.

¶8     Roberto Hernandez, a Spanish-speaking child protection investigator (CPI) for the

Department who was assigned to the case, spoke with Anita on the day of the VSI. (Anita did

not watch or hear the VSI.) Anita said that she was “in shock” about Elena’s disclosure and did

not know whether to believe her. Elena was jealous of Natalia, and Carlos was never alone with

Elena because Anita was always in the home.




                                               -3-
2019 IL App (2d) 181014


¶9       That same day, Detective Juan Tapia of the Rockford Police Department also spoke with

Anita.    According to him, Anita thought that Elena was lying because Elena wanted her

biological father (who had been arrested several years before and then deported to Mexico) back

in her life. When Anita testified at trial, she denied telling Detective Tapia that she thought that

Elena was lying. Instead, she said that she told him that she “had doubts” because Carlos was

never home alone with any of the girls.

¶ 10     On October 20, 2016, CPI Hernandez interviewed Ireanna, then 15 years old. Ireanna

said that Elena had told her about Carlos touching her, but Elena laughed and did not seem

serious when she made the disclosure and Ireanna was not sure whether to believe her. Ireanna

herself never felt uncomfortable around Carlos; he had been good to the family and was never

inappropriate.

¶ 11     On October 21, 2016, Elena was given a medical examination to determine whether there

was any physical evidence of abuse. None was found. (At trial, witnesses testified that this was

not unusual given Elena’s description of the contact.) During the examination, Elena said that

Carlos started touching her “over the summer months.” Once, when she was getting out of the

shower and in her room getting dressed, Carlos came in and put his fingers in her vagina and

touched her breasts. Another time, she was in the kitchen and Carlos asked for a hug and

touched her under her clothes. When she said this, Elena pointed to her breast and genital areas.

¶ 12     On November 10, 2016, Detective Tapia interviewed Carlos. They spoke in Spanish

because Carlos was not fluent in English. Carlos was read his Miranda rights and waived them.

Carlos said that he had lived with Anita and the girls for six or seven years. Carlos used to

babysit Elena and Ireanna all the time when they were little, and he thought of them as his own

daughters. However, after Natalia was born, he began working more and stopped seeing the girls



                                               -4-
2019 IL App (2d) 181014


as much. Anita stayed home with them. Carlos denied any inappropriate contact with Elena. He

thought that Elena was jealous of Natalia and the attention she received. Elena never spoke to

him about her biological father. Currently, Carlos was trying to see the girls and spend time with

the family as much as possible, taking them to church on Sunday or shopping. However, Elena

was ignoring him.

¶ 13      In his trial testimony, Detective Tapia confirmed that he did not visit the home to look for

any evidence, as Elena had been vague about when the abuse happened and it would be difficult

to know what evidence could be found. He admitted that perhaps he could have verified certain

statements by Elena (such as her description that there were no doors on the hinges in the home).

Ultimately, Carlos was not charged with any criminal offense.

¶ 14      CPI Hernandez interviewed Carlos on November 23, 2016. Carlos denied ever touching

Elena inappropriately and said that he was never alone with her. He worked seven days per

week and was not home until late in the evening. He also said that Elena became jealous after

Natalia was born. He did not mention trying to see the girls or taking the family to church or

shopping. Carlos was currently living with a friend. He said that he was willing to engage in

any necessary services.

¶ 15      In February 2017, an intact-family caseworker was assigned to coordinate services for the

family.     In mid-February, CPI Hernandez interviewed Brandi Allen, a friend of Anita and

Ireanna. Allen said that she had never seen Carlos act inappropriately and was shocked by

Elena’s disclosure. Ireanna was at Allen’s home, and CPI Hernandez spoke with her as well.

Ireanna confirmed her earlier statement that Elena had told her about Carlos touching her on one

occasion. Ireanna said that at first she believed her sister, “but then it didn’t make any sense

what she was saying,” because Ireanna was always home with Elena and Carlos was always



                                                  -5-
2019 IL App (2d) 181014


working and barely home. Ireanna felt safe in the home and was not afraid of anyone in the

home. She said that Carlos had been out of the home since the previous fall and she had not seen

him since then.

¶ 16   Elena began attending counseling at the Carrie Lynn Center in March. The counselor’s

notes from that spring reflected that Elena continued to say that Carlos had touched her the

previous year.

¶ 17   On March 10, 2017, the family and Carlos (with the caseworker’s permission) attended a

funeral for Anita’s and Carlos’s son. Anita and Carlos sat together in the front of the church

while the children stayed with others in the back. At one point, Elena ran forward, crying and

saying that she missed Carlos. Anita pulled her away and sent her back to stay with her cousins,

saying that she could not be around Carlos. Carlos did not say anything to Elena.

¶ 18   In April 2017, the Department indicated Carlos for sexual abuse of Elena, based on the

consistencies between Elena’s initial outcry and her statements in the VSI. From October 2016

through April 2017, Elena never recanted any of her statements about the abuse.

¶ 19   Anita testified that, in June or July of 2017, Elena told Anita that she had lied and that “it

didn’t happen.” They were at a family birthday party and went to rent a movie for the party.

While they were on the errand, Anita scolded Elena for taking Anita’s phone and blaming it on

Natalia. Anita told Elena that it was not okay to lie and make up stories on other people, because

they could get in trouble. According to Anita, Elena then confessed that this was not the only

time that she lied—Carlos did not do anything to her. Anita testified that “at that point [she]

didn’t really have any words for [Elena],” and she told Elena that there was “nothing [she could]

really do at this point to help” Elena. They finished their errand and went home. According to




                                               -6-
2019 IL App (2d) 181014


Anita, she had never really talked with Elena about the incident other than immediately after

Elena’s disclosure the prior October―they did not “bring it up at all.”

¶ 20   On July 20, 2017, Elena told a caseworker that she had made up the allegations of sexual

abuse. Asked why, Elena said that “she thought it happened, but apparently it did not.” Elena’s

counselor advised the caseworker that, on August 14, 2017, Elena told the counselor that the

incidents did not happen. The counselor was concerned about the recantation, because the

counselor did not believe that the word Elena used for the denial was within her vocabulary.

¶ 21   On August 9, 2017, the State filed a petition with respect to each of Anita’s three girls.

The petition regarding Elena alleged one count of abuse and one count of neglect for failing to

protect her from the abuse, thereby creating an environment injurious to her well-being. The

petitions regarding Ireanna and Natalia alleged only neglect based on an injurious environment.

¶ 22   Carlos completed a sexual abuse assessment, which rated him at 85% with a high risk to

reoffend. He was referred for sex offender counseling (both individual and group sessions),

which he attended from late July to September of 2017. Carlos’s Spanish-speaking counselor,

Arturo Hurtado, testified that Carlos said that he had spoken with Elena on one occasion after her

disclosure. Carlos said that he talked with Elena about “the consequences” to the family of her

disclosure. After that, she told people that he did not do it. Carlos did not say how long ago the

conversation had happened. However, he repeated his statements about this conversation during

every counseling session. Carlos also said that he went to Anita’s house every day to pick up his

tools and then to return them at the end of the day. On September 25, 2017, Carlos was

suspended from counseling services because he continued to deny sexually abusing Elena. He

would be allowed to return to counseling only if he completed a “denial polygraph.” Carlos

refused to take a polygraph examination. As of the time of trial, he still had not taken one.



                                               -7-
2019 IL App (2d) 181014


¶ 23   The caseworker’s reports to the court from October 2017 through May 2018 refer to

notes from Elena’s counselor. Throughout this period, Elena went back and forth about whether

the sexual abuse by Carlos had actually happened. She never expressed interest in having Carlos

return to live with the family.

¶ 24   Trial commenced on May 10, 2018, and continued for more testimony on June 8, 2018.

Elena was the first witness. She testified in the judge’s chambers, with the court reporter and the

attorneys present. Elena testified that when Carlos lived in her home she was never alone with

him. He ate dinner and watched TV with the family. He never did anything that she didn’t like

or that made her feel uncomfortable. She remembered telling a school lunch lady that Carlos had

touched her, but she could not remember what she had said about where Carlos had touched her.

She did not remember how long ago it was. She did not tell any friends at school what

happened. She did not remember talking with her mom about it. She remembered talking to the

forensic interviewer and saying that Carlos had touched her private parts.

¶ 25   However, Elena confirmed that now she was saying that he did not touch her private

parts. Asked to explain why she said something different earlier, she said that she could not

really explain it. She had seen a video at school when she was little that involved a mother, a

stepfather, and a daughter, and the little girl went to live with her biological father after she

reported sexual abuse. Elena explained that she wanted to see her biological father. He was in

prison once and got sent to Mexico. Elena thought that she had seen his face once on TV. Elena

also thought that she was jealous of Natalia for taking Carlos from her. She never talked to

Carlos about her biological father.




                                               -8-
2019 IL App (2d) 181014


¶ 26    Elena said that, after Carlos moved out, she never spoke with him or saw him around the

house or the garage. She missed him. Elena also testified that the last time she saw him was

when she was really little and that she did not want a relationship with him.

¶ 27    Elena testified that what she said earlier (the allegation of abuse) was not true. She had

told her counselor, caseworkers, and lots of people that it was not true. Asked by Anita’s

attorney if she was “trying to fix her mistake,” Elena agreed. Asked by the guardian ad litem

(GAL) if she thought that Carlos would be able to come home if she said that the abuse did not

happen, Elena said, “I know that I told a lie to everybody. So I’m telling the truth now.” The

GAL asked her whether it mattered if Carlos could come home or whether she just wanted to tell

the truth. Elena said that she “just want[ed] to tell the truth” because “I don’t want to lie by

God.”

¶ 28    The State called Joanna Deuth, a forensic interviewer at the Carrie Lynn Center who had

received substantial training in recantation by child witnesses, as an expert witness. Deuth first

addressed the issue of delay in disclosure of sexual abuse, testifying that a child’s disclosure

might be delayed and might be accidental or unplanned when the abuser was a family member.

Deuth then testified about recantation. She said that studies showed that between 19% and 23%

of children who had made substantiated allegations of sexual abuse (that is, allegations that were

independently confirmed) later recanted their allegations. Deuth said that, in “one specific

research study” that she knew of, 257 children made substantiated allegations of sexual abuse

and 23% of them recanted. The two primary predictors for false recantation were (1) a strong

relationship between the child and the offender and (2) a low level of support from the child’s

primary caregiver.     Children often felt responsible for negative emotional or financial

consequences of their disclosure on their families. Children were often aware of whether their



                                               -9-
2019 IL App (2d) 181014


mothers missed the offenders, and when that was the case, that would be included in the

“nonsupportive caretaker” factor. A child knowing that the mother would have married the

offender if not for the allegation was a strong predictor for recantation. When an allegation was

substantiated, children who falsely recanted often gave vague answers for why they had made

their initial disclosures.

¶ 29    On cross-examination, Anita’s attorney referred to the study that Deuth cited, noting that,

although about one-fifth of children might recant even when an allegation was substantiated,

about four-fifths did not recant. Deuth also acknowledged that, if vague answers about why a

child made an initial allegation could indicate that the child was falsely recanting, specific

answers could indicate that the recantation was true.

¶ 30    On cross-examination by Carlos’s attorney, Deuth testified that there was no correlation

between a child’s delay in disclosing sexual abuse and whether the child was telling the truth.

Children felt less pressure to recant if they did not know how their caregivers felt about their

abusers. In this respect, the content of any communications between an abuser and a child, or

between the caregiver and the child, was very important. Carlos’s attorney asked Deuth about

the recantation study, but only to confirm that she was speaking about one specific study, not

several. (None of the parties asked Deuth to identify the study or its authors in any way.

Similarly, there was no inquiry about any of the studies to which Deuth later referred.)

¶ 31    The GAL asked Deuth if there were any studies about the predictors for children to make

false allegations of sexual abuse. Deuth said no, studies showed that children tend to underreport

sexual abuse; according to one study, only about 40% of victims reported such abuse. The truth

or falsity of allegations had to be determined by assessing those allegations and the other

evidence, and the level of detail was important in assessing both the initial disclosure and the



                                              - 10 -
2019 IL App (2d) 181014


recantation. Deuth then sought to retract her testimony that a recanting child giving specific

reasons for the initial disclosure might indicate that the recantation was true: the study she cited

did not suggest that but said only that vague reasons could indicate a false recantation. A child

giving specific reasons for the initial disclosure could also be the result of coaching. Upon

reexamination by Anita’s attorney, Deuth agreed that a child who recanted under oath, saying

that she just wanted to tell the truth and did not want to lie to God, would be more credible.

¶ 32   The State rested after calling Elena, Deuth, CPI Hernandez, Detective Tapia, and Hurtado

as witnesses and having the exhibits admitted into evidence. Anita then presented her case-in-

chief. Anita first sought to call Ireanna as a witness. However, it was clear that Ireanna was

highly anxious about testifying, and the GAL objected to her being called, on the ground that it

would not be in her best interest. (The caseworker’s report to the court had noted that Ireanna

suffered from depression and anxiety and was being treated with counseling and medication.)

With the consent of all parties, the trial court interviewed Ireanna in chambers, probing only how

she felt about testifying, not the content of her testimony. The trial court reported that it

observed genuine anxiety and a “tremendous amount of trepidation” in Ireanna about the process

and the consequences of testifying. The trial court then considered alternatives to her testifying

directly but found none of them acceptable, and it therefore denied Anita’s request to call Ireanna

to testify (over the objection of Anita’s attorney).

¶ 33   Anita then testified. Anita stated that, during 2016, Elena and Carlos were never alone

together and they were never in the house together when Anita was not there. During 2016,

Carlos and Anita woke about 5 a.m. He would have breakfast with her and Natalia and would

leave for work by 6 a.m., when she woke the older girls to get ready for school. He was working

two jobs that year and did not return home from work until 9:30 or 10 p.m. Anita drove the older



                                                - 11 -
2019 IL App (2d) 181014


girls to school. Elena got out of school at about 2:15 p.m. and Anita would pick her up and drive

her home. They would then go together to pick up Ireanna from school about 3:45 p.m. Anita

always had all three girls with her when she went anywhere.

¶ 34   Anita testified about the events at the funeral in March 2017 and Elena’s recantation to

her in the summer of 2017. Since Elena first recanted, she had never again told Anita that Carlos

actually did touch her inappropriately.      Anita asserted that, although she had been in a

relationship with Carlos, she would not lie for him.

¶ 35   On cross-examination, the State asked Anita about her initial conversation with Elena

about her allegations. The discussion took place on October 4, 2016, after the Department

investigator had finished interviewing Anita, when Elena got home from school. Anita told

Elena that Elena could talk to her and that she was there for Elena and would keep her safe. She

asked Elena what happened. Elena told Anita that Carlos touched her “here and there” (this may

refer to gestures by Anita during her testimony; the transcript is not clear). But Elena would not

look her in the face as Elena was telling her what happened, and she “had a smirk on her face.”

Anita initially believed Elena’s disclosure.      Now, a year later, she had doubts based on

everything that had happened since then, but she did not necessarily disbelieve Elena. She had

ended her relationship with Carlos after the disclosure. She would not definitely get back

together with him if the petitions were dismissed; she would put her children’s interests first.

¶ 36   Anita stated that Carlos did stop by to pick up his tools, but he went only to the garage

and did not come into the house. When Carlos was in the garage, Anita tried to keep the girls out

of the back room so that they would not see him. She still helped him with his business

sometimes, taking phone messages for him and so on, but if she needed to talk to him about that

she would go to the garage. Carlos had had no contact with the girls at all, except for the funeral



                                               - 12 -
2019 IL App (2d) 181014


and his supervised visits with Natalia. Anita had never told Elena that she missed Carlos or that

she was sad that he was not living with them anymore. As far as Anita knew, Carlos had never

talked to Elena about the disclosure.

¶ 37   Carlos then testified through an interpreter. He had been in a relationship with Anita

starting more than seven years ago, and had one child with her―Natalia, who was born in 2013.

He now had his own landscaping business. In 2016, he was working two jobs. He worked seven

days per week, 10 to 17 hours per day. Before Natalia was born, he sometimes took the older

girls to school. After she was born, he never took them to school, as that was when he started

working longer hours.

¶ 38   He recalled talking to Hurtado during counseling sessions. When Hurtado asked about

the incident, Carlos told him the truth—that he had never touched Elena. He was never alone

with any of the girls and never touched them, bathed them, or put them to bed. Hurtado never

asked him about any conversation he had with Elena after her disclosure, and Carlos denied ever

having such a conversation.      Since moving out in October 2016, he was no longer in a

relationship with Anita and never went to the house for any reason. He did go to the garage to

get tools. He had seen Elena only at the funeral and had never spoken to her since he moved out.

When he lived with the family, Anita was always present in the same room with the children and

him. She did not leave the room even to go to the bathroom; she did not need to.

¶ 39   On October 2, 2018, the trial court delivered its decision. It began by noting that the

central issue in the case was the two versions of events provided by Elena: her initial disclosure

and her later recantation, including her testimony at trial. It noted that the State bore the burden

of proving its allegations by a preponderance of the evidence. The trial court then stated that it

had reviewed the recording of the VSI, noting that Elena’s statements were “very detailed.” It



                                               - 13 -
2019 IL App (2d) 181014


also noted that Elena had a rapport with the interviewer and spoke freely, not hesitating to

answer questions or equivocating. Elena had “a reasonably decent memory of specific acts” and

“also demonstrated the alleged abuse with her hands.”          Overall, the trial court found her

statements in the VSI “quite credible.”

¶ 40   In comparison, Elena had made statements in her recantation that did not seem credible to

the trial court, applying the standard of what a reasonable person would find credible. For

instance, she testified that she had never been alone with Carlos, despite the fact that he had been

a trusted member of the household. She also said that Carlos never drove her anywhere, which

seemed unlikely. And her explanations for her initial disclosure and for her recantation “simply

didn’t strike the Court as credible either.”     Her demeanor during her trial testimony was

“considerably more tentative” than during the VSI. Based on its observations of Elena, the trial

court found that the State had met its burden of proving that Carlos more likely than not did

sexually abuse Elena. The trial court therefore found that the State had proved both counts of the

abuse and neglect petition regarding Elena.

¶ 41   The trial court also found that the State had proved the neglect of Natalia.               It

acknowledged that an injurious environment as to one child was not necessarily an injurious

environment as to the other children in the home. However, in this case Natalia was very young

and highly dependent on her caregiver to keep her safe, and thus her presence in an environment

where abuse had occurred posed a risk that “would certainly be injurious to her welfare.”

Ireanna, by contrast, was nearly an adult herself. Although the environment was the same, it

affected each child differently, and given Ireanna’s greater ability to provide for her own safety,

the State had not proven that the environment was injurious to her. The trial court therefore

dismissed the neglect petition regarding Ireanna.



                                               - 14 -
2019 IL App (2d) 181014


¶ 42    Anita filed a motion to reconsider, which the trial court denied. This appeal followed.

¶ 43                                        II. ANALYSIS

¶ 44    Anita raises two issues on appeal. First, she argues that there was insufficient evidence to

prove that Elena was abused (and thus that Elena and Natalia were neglected), because that

finding was based solely on Elena’s unsworn and uncorroborated statements and it disregarded

Elena’s sworn testimony that no abuse occurred. Second, she contends that the trial court erred

in allowing Deuth to testify regarding an unidentified study of children who had recanted despite

substantiated allegations of abuse. 1 Both of these arguments lack merit.

¶ 45                                A. Sufficiency of the Evidence

¶ 46    Anita argues that the evidence of abuse was insufficient as a matter of law, because the

trial court’s finding rested solely on Elena’s outcry statements and the VSI. Anita points to

section 2-18(4)(c) of the Juvenile Court Act (Act) (705 ILCS 405/2-18(4)(c) (West 2016)),

which provides:

                  “Previous statements made by the minor relating to any allegations of abuse or

        neglect shall be admissible in evidence. However, no such statement, if uncorroborated

        and not subject to cross-examination, shall be sufficient in itself to support a finding of

        abuse or neglect.”

        1
            Anita also listed a third issue in her statement of the issues on appeal: whether her trial

counsel provided ineffective assistance by failing to raise the first two issues. However, she

included no discussion or analysis of this issue in her brief. Thus, it is forfeited. Ill. S. Ct. R.

341(h)(7) (eff. Jan. 1, 2016); People ex rel. Illinois Department of Labor v. E.R.H. Enterprises,

Inc., 2013 IL 115106, ¶ 56 (where a party does not offer any argument or meaningful authority in

support of an issue, the issue is forfeited).



                                                  - 15 -
2019 IL App (2d) 181014


Anita argues that Elena’s statements were uncorroborated by any independent evidence (i.e.,

evidence other than the statements themselves, whether reported by Elena or other witnesses)

and were not subject to cross-examination.           Thus, she contends, those statements were

insufficient to support the trial court’s findings of abuse and neglect.

¶ 47   In In re A.P., 179 Ill. 2d 184, 196 (1997), our supreme court explained that “[t]he

underlying purpose of section 2-18(4)(c) is to provide a means of proving abuse or neglect in

cases where the minor is reluctant or unable to testify.” In such a case, the minor’s statements

may still be used to support a finding of abuse or neglect, so long as those statements are

corroborated by some other evidence. Id. at 197. “[C]orroborating evidence” under section 2-

18(c)(4) is “independent evidence which would support a logical and reasonable inference that

the act of abuse or neglect described in the hearsay statement occurred.” Id. at 199; see also In

re An. W., 2014 IL App (3d) 130526, ¶ 63 (corroborating evidence “can be provided through

circumstantial evidence, such as a medical report or examination indicating signs of sexual

abuse, other physical evidence, eyewitness testimony, or an admission by the accused”).

However, under the plain language of section 2-18(c)(4), the statements need not comply with

both prongs of the statute: either (a) corroboration of the statements or (b) the statements being

subject to cross-examination is sufficient to permit the statements to serve as the basis for a

finding of abuse or neglect. A.P., 179 Ill. 2d at 196.

¶ 48   Anita’s argument fails because Elena’s statements were “subject to cross-examination.”

Elena testified at trial, she was questioned by both Anita’s and Carlos’s attorneys as well as the

State and the GAL, and she answered all of the questions put to her. No more is required to

show that her statements were “subject to cross-examination.” In A.P., the supreme court

equated being “subject to cross-examination” with the act of testifying. See id. at 197 (“where a



                                                - 16 -
2019 IL App (2d) 181014


minor [(who made a statement)] is unable or unwilling to testify, such as where the minor is very

young,” the minor “will not be subject to cross-examination” and corroboration thus becomes

important). Because Elena testified and was subject to cross-examination, her earlier statements

did not need to be corroborated in order to serve as the basis for the findings of abuse and

neglect.

¶ 49   Anita argues that Elena’s outcry statements and those made during the VSI were not truly

subject to cross-examination through her testimony, because at trial she did not testify in accord

with those statements; rather, she denied that those statements were true. Anita argues that

section 2-18(4)(c) “implicitly requires” that the accused or the parent have the opportunity to

cross-examine the minor about the allegations of abuse. However, there is no such requirement

in the language of the statute, and we are not authorized to add one. People v. Patterson, 2014
IL 115102, ¶ 49 (courts may not add provisions to those imposed by the plain language of a

statute). Nor has Anita cited any case law to support her reading of the provision. Indeed,

although there is not much case law on the issue, the precedent that exists is to the contrary.

¶ 50   In An. W., 2014 IL App (3d) 130526, ¶ 64, the reviewing court rejected the interpretation

of section 2-18(4)(c) urged by Anita here. In that case, three children initially reported that their

father had sexually abused them. They later recanted and, at the adjudicatory hearing on the

abuse and neglect petitions filed by the State, they testified that their prior statements had been

lies or that they had not made those statements. The trial court nevertheless found that the father

had abused the children. On review, the father argued that the finding violated section 2-18(4)(c)

because it was based solely on the children’s prior statements, which were not corroborated by

any independent evidence.      The reviewing court held that “corroboration was not required

because all three of the [(alleged)] victims *** testified at the adjudicatory hearing.” Id. Even



                                               - 17 -
2019 IL App (2d) 181014


though the children’s testimony disavowed, rather than confirmed, their prior statements, they

were all questioned about why they had made their prior statements, and both their prior

statements and their recantations were subject to full inquiry by all of the parties. Id. Thus, the

children’s prior statements were “subject to cross-examination” within the meaning of the statute

and corroboration was not required.

¶ 51   In this case, just as in An. W., both Elena’s prior statements and her trial testimony

recanting those statements were available for full exploration and inquiry at trial. Because Elena

was “subject to cross-examination” about her prior statements, they could serve as the basis for

the trial court’s findings of abuse and neglect without the need for corroboration.

¶ 52   Anita further argues that, even if section 2-18(4)(c) did not bar the use of Elena’s prior

statements as the sole basis for the trial court’s findings, those statements were contradictory and

unreliable, while Elena’s trial testimony was forthright and showed a consciousness that she was

sworn to tell the truth.    Thus, Anita argues, the trial court erred in finding Elena’s prior

statements more credible.

¶ 53   As Anita acknowledges, a trial court’s findings of abuse or neglect following an

adjudicatory hearing will not be disturbed unless it is against the manifest weight of the

evidence. A.P., 179 Ill. 2d at 204. A finding is against the manifest weight of the evidence when

“the opposite conclusion is clearly evident or the finding is arbitrary, unreasonable, or not based

in evidence.” Samour, Inc. v. Board of Election Commissioners of the City of Chicago, 224 Ill.
2d 530, 544 (2007). In considering the evidence presented at trial, we defer to the trial court

because of its superior opportunity to “observe the demeanor of the witnesses while testifying, to

judge their credibility, and to determine the weight their testimony and the other trial evidence

should receive.” In re Estate of Bennoon, 2014 IL App (1st) 122224, ¶ 72. Accordingly, we



                                               - 18 -
2019 IL App (2d) 181014


“may not substitute our judgment for that of the trial court regarding the credibility of witnesses,

the weight to be given to the evidence, or the inferences to be drawn.” Tully v. McLean, 409 Ill.

App. 3d 659, 670-71 (2011).

¶ 54    Anita argues that the trial court’s findings were influenced by its belief that recantation

testimony should be viewed skeptically. During the parties’ closing arguments, the trial court

commented that it was aware of criminal cases in which this principle had been applied, and it

asked the attorneys if they knew whether the same principle would apply in cases under the Act.

The State (which had not made any such argument in its closing) advised the trial court that it

was not aware of any case law regarding the issue. The trial court then invited all of the

attorneys to submit case law on the issue within two weeks if they desired. However, when the

trial court announced its decision (over a month later), it made no mention of the issue.

Accordingly, the record does not support an inference that the trial court actually viewed Elena’s

testimony skeptically simply because it was a recantation. Further, even if the trial court had,

Anita does not cite any authority that doing so was improper.

¶ 55    Anita also argues that the trial court improperly focused only on the VSI when finding

Elena’s prior statements more credible than her recantation and failed to consider the

inconsistencies in those prior statements. For instance, Elena initially reported that Carlos had

touched her on her breast and private parts over her clothes, but in the VSI and at the MERIT

examination she said that Carlos had touched her under her clothes. And although Elena said in

the VSI that Carlos had touched her “butt,” she did not circle the buttocks on the anatomical

drawing until asked about it by the interviewer. Anita also points out that Elena’s recantation

testimony was sworn (unlike her prior statements) and that Elena demonstrated an understanding

of the seriousness of her obligation to tell the truth.



                                                 - 19 -
2019 IL App (2d) 181014


¶ 56   However, the trial court was well aware of all of these points, which Anita’s and Carlos’s

attorneys stressed during their closing arguments. Further, the trial court correctly noted that

there were weaknesses in Elena’s trial testimony as well, such as her testimony that Carlos had

never been alone with her (the trial court found, and we agree, that this statement strains belief

given that Carlos was a trusted household member for years), had never driven her in a car

(Carlos testified that he used to drive Elena and Ireanna to school and told Detective Tapia that

he still drove them to go shopping and to church), and never spoke with her after he moved out

(this was contradicted by his statements to his counselor). In short, although the evidence was

conflicting, those conflicts were within the trial court’s purview to resolve and much of the

conflicting evidence supported its finding that Elena’s recantation was not believable. The

record thus does not permit us to conclude that the trial court’s findings were arbitrary,

unreasonable, or not based in the evidence. See Samour, 224 Ill. 2d at 544.

¶ 57                  B. Expert Witness Reliance on an Unidentified Study

¶ 58   Lastly, Anita argues that the trial court erred when it permitted Deuth to testify regarding

a study of child recantation in substantiated abuse cases without identifying the study’s author or

publication details. Anita did not raise any objection at trial regarding Deuth’s testimony about

this study (or any other study Deuth mentioned). And on cross-examination, Anita did not ask

Deuth about the author or publication details of the study; to the contrary, she relied on Deuth’s

references to the study to establish various points favorable to her. Anita also referred to the

study in her closing argument.       Under these circumstances, we find that Anita actively

acquiesced in Deuth’s references to the study, despite the lack of testimony regarding the study’s

foundational details. We therefore will not consider her current contention that allowing the




                                              - 20 -
2019 IL App (2d) 181014


references to the study was error. See In re Detention of Swope, 213 Ill. 2d 210, 217 (2004) (“a

party cannot complain of error *** to which that party consented”).

¶ 59                                  III. CONCLUSION

¶ 60   For the reasons stated, the judgment of the circuit court of Winnebago County is

affirmed.

¶ 61   Affirmed.




                                             - 21 -